Case 1-21-cv-02654-JGK         Document 6       Filed in NYSD on 05/23/2021         Page 1 of 1




               Abdul Hassan Law Group, PLLC
                         215-28 Hillside Avenue
                     Queens Village, New York, 11427

Abdul K. Hassan, Esq.                                                      Tel: 718-740-1000
Email: abdul@abdulhassan.com                                                Fax: 718-740-2000
Employment and Labor Lawyer                                         Web: www.abdulhassan.com

                                       May 23, 2021

Via ECF


                                                                                   o/ 3 ;,__"'0 ,A ,
Hon. John G. Koeltl, USDJ
United States District Court, SONY                          ,;)11   ;:). cJd)/;
500 Pearl Street, Courtroom: 12B
New York, NY 10007-1312
Tel: 212-805-0222                          s0~~
                      Re: Muhammad Arshad v. 2090 Gas Corp. et al.                   r/. /;
                          Case No. 21-CV-02654 (JGK)(SDA)                           5}c?5 - d)-J
                          Motion to Adjourn Conference                                         /

Dear Judge Koeltl:

       My firm represents plaintiff in the above-referenced action, and I respectfully write to
request a 30-day adjournment of the May 25 , 202 l initial conference. This request is being made
because Defendants have not yet appeared or filed an answer in the case. No prior request for an
adjournment of this conference was made.

       We thank the Court in advance for its time and consideration.

Respectfully submitted ,

Abdul Hassan Law Group, PLLC

 Isl Abdul Hassan                                         iJSDC SONY
By: Abdul K. Hassan, Esq. (AH6510)                        DOCUMENT
Counsel for Plaintiff                                     ELECTRONICALLY FILED
                                                           DOC#             ~ -~     ---- -· ·
                                                                          J,cfl~
                                                           0:-1,TE. FILED:.    0'--1
